                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 3:20-CV-383-MOC-DCK

                                                      )
BARNHARDT MANUFACTURING CO.                           )
DBA NCFI POLYURETHANES,                               )
                                                      )
               Plaintiff,                             )
                                                      )
       vs.                                            )
                                                      )
MATTRESS FIRM, INC.,                                  )
                                                      )
               Defendant.                             )
                                                      )
                                                      )


      STIPULATED PROTECTIVE ORDER PURSUANT TO FED. R. CIV. P. 26(c)

       It appearing to the Court that a Protective Order, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, should be entered, it is HEREBY ORDERED that:

       1.      This Order shall govern the use, designation, and handling of all “Produced

Information.” As used in this Order, “Produced Information” means all documents, materials,

discovery responses, testimony, tangible things, and other information provided in response to a

formal discovery request made in connection with this action and all documents, materials, and

other information provided by or obtained in connection with this action from any person who is

subject to a fiduciary duty, confidentiality agreement or other obligation to keep the documents,

materials or other information confidential.

       2.      Only information related to nonpublic, confidential information or proprietary

information that is not generally available may be designated as “CONFIDENTIAL,” including

without limitation proprietary, trade secret, confidential research, development, business, financial

or commercial information, or competitively sensitive trademark and/or copyright



     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 1 of 12
information used in or relating to such party’s business that is believed to be unknown or

unavailable to the public. Only highly sensitive commercial or competitive information, such as

client and contact identities, marketing plans and cost/pricing/profit information, believed to be

unknown or unavailable to the public, may be designated as “CONFIDENTIAL-ATTORNEYS’

EYES ONLY.”

       3.      As used in this Order, “Confidential Information” means any document or

information designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES

ONLY” pursuant to this Order.

       4.      As used in this Order, “document” or “documents” shall have the same definition

as in the Federal Rules of Civil Procedure and the Local Rules of this District.

       5.      Nothing in this Order shall prevent disclosure beyond the terms of this Order if

either the designating person consents in writing to such disclosure or the Court allows such

disclosure upon good cause shown.

       6.      As used in this Order, “Producing Party” shall refer to any person or entity

providing “Produced Information” in connection with this litigation. “Produced Information” may

be designated as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” by

any party to this action, or by the non-party providing such “Produced Information,” if the

designator reasonably believes that the information meets the standards set forth in Paragraph 2.

       7.      Information shall be designated as “CONFIDENTIAL” in the following manner:

               a.      In the case of documents reduced to paper form or other Produced

Information, the confidentiality designation shall be made by placing the legend

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the document or Produced

Information in a manner sufficient to identify the document as entitled to confidential treatment in


                                                 2
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 2 of 12
this action. A Producing Party shall designate documents or other Produced Information as

confidential at or before the time of production. Inadvertent disclosure of Confidential Information,

without identifying the same as confidential, shall not be deemed a waiver of confidentiality with

regard to similar or related information nor shall it be deemed a waiver of confidentiality with

regard to the information inadvertently disclosed if called to the attention of trial counsel for the

receiving party within a reasonable period of time after the Producing Party becomes aware of the

inadvertent disclosure. Inadvertent production of documents, tangible things, or information

subject to the attorney client privilege or work product immunity shall not constitute a waiver of

such privilege. After receiving notice from the Producing Party that documents or information

subject to the attorney client privilege or work product immunity have been inadvertently

produced, the receiving party shall not review, copy or disseminate such documents or information.

The receiving party shall return such documents or information and any copies to the Producing

Party immediately. Any information not reduced to documentary or physical form or which cannot

be conveniently labeled shall be so designated by the Producing Party by serving a written

notification on each receiving party. In addition, a party other than the Producing Party may

designate documents as confidential by giving written notice to all parties to this action within

thirty (30) days of the date on which, exercising reasonable diligence, that designating party

becomes aware of their production. In either case, all parties shall then stamp or otherwise mark

the designated documents as confidential with the legend described above.

               b.        Information produced or provided on a computer disk, data tape or other

medium that has not been reduced to paper form may be designated as Confidential Information

by informing counsel for the parties to this action in writing that the computer disk, data tape or

other medium contains Confidential Information. To the extent practical, such physical medium


                                                 3
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 3 of 12
should also be appropriately labeled as set forth above. The party receiving such Confidential

Information under this Paragraph 7(b) shall then be responsible for appropriately labeling any

printed version(s) of said Confidential Information which it creates after receiving the information

in electronic format.

                c.      In the case of deposition testimony, the Producing Party or any other party

to this action may designate information disclosed during a deposition as “CONFIDENTIAL”

either by identifying on the record at the deposition the material that is to be treated as confidential,

by marking the portions of the deposition record to be designated as “CONFIDENTIAL” within

thirty (30) days after receipt of the transcript, or by any other manner stipulated by the parties.

When the deponent and the attending parties do not agree to waive the reading, correcting, and

signing of the transcript, all information disclosed during a deposition shall be treated as

“CONFIDENTIAL” before the expiration of the 30-day period unless otherwise agreed by the

parties and the deposition witness. If any deposition testimony or any document or information

used during a deposition is designated as confidential, each page of the deposition record reflecting

such material shall be stamped “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER”, and

the first page of the deposition record shall be stamped in a manner that makes it readily apparent

that the deposition record contains Confidential Information.

        8.      Information     disclosed    during    a   deposition     shall   be    designated    as

“CONFIDENTIAL-ATTORNEYS’ EYES ONLY” in the same manner as information designated

“CONFIDENTIAL” with the exception that such information shall be stamped “CONFIDENTIAL

– ATTORNEYS’ EYES ONLY.”

        9.      Confidential Information may be referred to in discovery, discovery responses,

motions, briefs or other papers filed with the Court and may be used in depositions, oral arguments


                                                   4
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 4 of 12
or at trial in this action either as exhibits or as the basis for questions. Confidential Information

shall be filed under seal and shall be processed and retained by the Court in accordance with its

rules. All materials kept under seal shall be available to the Court and to counsel for the parties for

viewing and/or copying. The provisions of Local Civil Rules 6.1 and 79.1(d), W.D.N.C. regarding

sealed documents shall supersede any contrary terms in this paragraph. Any person submitting

documents under seal pursuant to this Stipulated Protective Order shall submit with them a motion

to seal and shall otherwise comply with Local Civil Rule 6.1 and 79.1(d). The motion shall be

accompanied by a supporting memorandum showing that the documents may properly be sealed.

See, e.g., Stone v. University of Maryland Medical System Corp., 855 F.2d 178, 180-81 (4th

Cir. 1988).

       10.     Materials and information designated “CONFIDENTIAL” shall not be disclosed,

directly or indirectly, to any person other than:

               a.      the Court and necessary Court personnel;

               b.      up to a total of three (3) party-designees for each named party in this action,

                       including any in-house counsel for the designating party or its corporate

                       affiliates responsible for this action;

               c.      the attorneys of record for any named party to this action and support staff

                       assisting such counsel;

               d.      any copy service assisting counsel in this action;

               e.      court reporters performing necessary duties in this action;

               f.      any person who authored or received the document or information more

                       than thirty (30) days before its designation as Confidential Information; and




                                                    5
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 5 of 12
               g.     any outside, unaffiliated expert retained or consulted by any party in

                      connection with this action.

       11.     Materials and information designated “CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” shall not be disclosed, directly or indirectly, to any person other than:

               a.     the Court and necessary Court personnel;

               b.     up to a total of three (3) in-house counsel for each named party in this action,

                      so long as the in-house counsel has no involvement in competitive decision-

                      making for the party;

               c.     outside counsel of record and support staff assisting such counsel for the

                      discovering party;

               d.     any copy or computer service assisting counsel in this action;

               e.     court reporters performing necessary duties in this action;

               f.     any person who authored or received the document or information more

                      than thirty (30) days before its designation as Confidential Information; and

               g.     any outside, unaffiliated expert retained or consulted by any party in

                      connection with this action.


        12.    Before receiving access to any Confidential Information, any person to whom

Confidential Information is disclosed pursuant to Paragraphs 10(b), (g) and/or 11(g) of this Order

shall be required to sign the Confidentiality Acknowledgement in the form attached hereto as

Exhibit A. Before receiving access to any Confidential Information designated “CONFIDENTIAL

– ATTORNEYS’ EYES ONLY,” the in-house counsel for either party to whom such Confidential




                                                 6
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 6 of 12
Information is disclosed pursuant to Paragraph 11(b) of this Order shall be required to sign the

Declaration of In-House Counsel Regarding Attorneys’ Eyes Only Material in the form attached

hereto as Exhibit B. The party disclosing any Confidential Information to said person shall

maintain the original acknowledgment and need not produce it except by agreement or upon order

of the Court for good cause shown.

        13.    Before counsel for any party discloses CONFIDENTIAL – ATTORNEYS’ EYES

ONLY discovery materials pursuant to Paragraph 11(g) of this Order, counsel must first identify

that expert to counsel for the Producing Party, who shall have five (5) business days from receipt

of such notice to object in writing to such disclosure to any expert so identified. Such identification

shall at least include the full name and professional address and/or affiliation of the expert and all

of the expert’s present employment or consultancies in the field. The parties shall attempt to

resolve any objections informally, and approval by the Producing Party shall not be unreasonably

withheld. If the objections cannot be resolved, the objecting party may move, within fifteen (15)

business days following its objection, for a protective order preventing disclosure of

CONFIDENTIAL – ATTORNEYS’ EYES ONLY discovery materials to the expert. Prior to the

resolution of any such objection, a Producing Party’s CONFIDENTIAL - ATTORNEYS’ EYES

ONLY discovery materials shall not be disclosed to expert(s) so designated.

        14.    All Confidential Information shall be used by the receiving party solely in

connection with this litigation and the preparation and trial of this action, or any appellate

proceeding arising from this action, and not for any other purpose, including, without limitation,

any other litigation or any business, competitive or governmental purpose or function.

        15.    Should any party object to the designation of material and the objection cannot be

resolved informally, then the objecting party may move for an order determining that the material


                                                  7
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 7 of 12
was not properly designated. At such time, the material at issue may be submitted to the Court for

in camera inspection. The designating party shall have the burden of showing the information is

entitled to the designation it proposes. Until the Court rules to the contrary, all material designated

as Confidential Information shall be treated as designated pursuant to this Order.

       16.     If Confidential Information of a party is called for in a subpoena or other process

by someone who is not a party to this action, the person to whom the subpoena or other process is

directed shall promptly give written notice thereof to each person who has designated the

Confidential Information and shall not produce the documents or information until the earlier of

ten (10) days after providing notice or the return date of the subpoena or other process, but in no

event less than five (5) days after providing written notice.

        17.    Within sixty (60) days of a written request by the Producing Party following the

conclusion of this action, including any appeals, all Confidential Information, including copies,

shall be returned to the Producing Party or shall be destroyed, at the election of the person or entity

in possession of the Confidential Information, unless otherwise ordered by the Court, or a motion

is pending seeking relief from this paragraph. If the person or entity in possession of Confidential

Information elects to destroy that information rather than return it to the Producing Party, then

such person or entity shall provide to the Producing Party within twenty-one (21) days of

destroying the Confidential Information a signed sworn statement attesting that the Confidential

Information has been destroyed. This paragraph shall not be construed to require the return or

destruction of any regularly maintained litigation files held by the attorneys of record for each

party as archival records or other attorney work-product created for any party. Any Confidential

Information, or portions or excerpts thereof, which are not destroyed or returned pursuant to this

paragraph, shall remain subject to the terms of this Order.


                                                  8
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 8 of 12
        18.     The terms of this Order do not preclude, limit, restrict, or otherwise apply to the use

of documents at trial, except that an unmarked copy of a document marked confidential will be

used at trial if any party so requests and provides an unmarked copy of that document. The placing

of any confidentiality designation or a production identification number on the face of a document

shall have no effect on the authenticity or admissibility of that document at trial.

        19.     This Order shall survive the final determination of this action and shall remain in

full force and effect after conclusion of all proceedings in this action to provide this Court with

ancillary jurisdiction to enforce its terms.

        20.     Nothing in this Order shall be construed to waive any right that any person or entity

may have to object to any demand for production of any documents or other method of obtaining

information in this action, and nothing in this Order shall be construed to preclude any person or

entity from disclosing or otherwise using information that is not subject to the terms of this Order.


        SO ORDERED.



                                         Signed: October 5, 2020




                                                   9
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 9 of 12
                                           EXHIBIT A

                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

                                                      )
BARNHARDT MANUFACTURING CO.                           )
DBA NCFI POLYURETHANES,                               )
                                                      )
               Plaintiff,                             )
                                                      )      Civil Action No. 3:20-cv-383
       vs.                                            )
                                                      )
MATTRESS FIRM, INC.,                                  )
                                                      )
               Defendant.                             )
                                                      )
                                                      )

                       CONFIDENTIALITY ACKNOWLEDGEMENT


       I hereby certify (i) I understand discovery material and/or Confidential Information are

being provided to me pursuant to the terms and restrictions of the Stipulated Protective Order

Pursuant to Fed. R. Civ. P. 26(c) (the “Order”) entered by the United States District Court for the

Western District of North Carolina (the “Court”) in this action, and (ii) I have read said Order. I

further certify I understand the terms of the Order, I agree to be fully bound by the Order, and I

hereby submit to the jurisdiction of the Court for purposes of enforcement of the Order. I understand

a violation of the Order may be punishable by contempt of Court.

Dated: _                       _              Signature: _             _                          _

                                              Name:

                                              Address: _               _                          _
                                                       _




                                                 10
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 10 of 12
                                                 EXHIBIT B

                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

                                                            )
BARNHARDT MANUFACTURING CO.                                 )
DBA NCFI POLYURETHANES,                                     )
                                                            )
                 Plaintiff,                                 )
                                                            )   Civil Action No. 3:20-cv-383
         vs.                                                )
                                                            )
MATTRESS FIRM, INC.,                                        )
                                                            )
                 Defendant.                                 )
                                                            )
                                                            )

                  DECLARATION OF IN-HOUSE COUNSEL REGARDING
                  ATTORNEYS’ EYES ONLY DESIGNATED MATERIAL

I,                            _, declare as follows:

         1.      I am an attorney licensed in the state of             , and I am   [insert title]

for       [insert party]      _, a party in this action.

         2.      I hereby certify that I have no involvement in competitive decision-making for

      [insert party/employer]        .

         3.      I understand discovery material and/or Confidential Information are being provided

to me pursuant to the terms and restrictions of the Stipulated Protective Order pursuant to Fed. R.

Civ. P. 26(c) (the “Order”) entered by the United States District Court for the Western District of

North Carolina (the “Court”) in this action.

         4.      I further understand that discovery material and/or Confidential Information

designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” are being provided to me pursuant




                                                       11
       Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 11 of 12
to the Order.

         5.     I agree to take reasonable measures to prevent the disclosure of Confidential

Information and agree not to save, store, or otherwise maintain any discovery material and/or

Confidential Information designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in a

manner that is accessible by any persons other than those designated under the Order, such as on

unsecured shared servers, clouds, drives, or other computer systems. Nothing in this Declaration or

Order shall prevent me from viewing Confidential Information designated “CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” on my individual computer or my email account.

         6.     I further certify that I have read said Order, understand the terms of the Order, agree

to be fully bound by the Order, and hereby submit to the jurisdiction of the Court for purposes of

enforcement of the Order. I understand a violation of the Order may be punishable by contempt of

Court.

         7.     I declare under penalty of perjury that the foregoing is true and correct.


Dated: _                        _              Signature: _             _                           _

                                               Name:

                                               Address: _               _                           _

                                                         _




                                                  12
     Case 3:20-cv-00383-MOC-DCK Document 20 Filed 10/06/20 Page 12 of 12
